—Judgment unanimously affirmed. Memorandum: The trial court properly refused to permit defendant’s mother to testify concerning out-of-court declarations by the complainant. Defendant testified that he struggled with the complainant and that, during that struggle, he cut the complainant’s throat with a knife. The critical issue was whether the injury was inflicted intentionally or accidentally. The proposed hearsay testimony would not have been relevant to that issue and was properly excluded. Further, the court did not abuse its discretion in allowing the prosecutor to ask defendant whether he previously had been convicted of sexual abuse. Because credibility was a major issue, the probative worth of such evidence was not outweighed by the risk of unfair prejudice to defendant (see, People v Pavao, 59 NY2d 282, 292). (Appeal from Judgment of Monroe County Court, Maloy, J. — Assault, 1st Degree.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.